     Case 1:10-bk-17214-VK         Doc 391 Filed 11/21/19 Entered 11/21/19 11:40:00                   Desc
                                     Main Document Page 1 of 9



1
2
                                                                          FILED & ENTERED
3
4                                                                                NOV 21 2019
5
                                                                            CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
6                                                                           BY Cetulio DEPUTY CLERK


7
8
                               UNITED STATES BANKRUPTCY COURT
9
                                CENTRAL DISTRICT OF CALIFORNIA
10
                                 SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                           Case No.: 1:10-bk-17214-VK
14   Darin Davis,                                     CHAPTER 7
15                                                    ORDER DENYING MOTION FOR STAY
                                                      PENDING APPEAL
16
17                                                    [No Hearing Necessary]
                                     Debtor.
18
19
20            On November 15, 2019, Asphalt Professionals, Inc. (“API”) filed the Emergency Motion
21   for Stay Pending Appeal (the “Motion”) [doc. 387]. For the following reasons, the Court will
22   deny the Motion.
23                                             I. BACKGROUND
24            A. Debtor’s Bankruptcy Case and the Original Objection to Claim
25            On June 15, 2010, Darin Davis (“Debtor”) filed a voluntary chapter 7 petition. David
26   Seror was appointed the chapter 7 trustee (the “Trustee”). On January 12, 2011, API filed proof
27   of claim no. 4-1, asserting an unsecured claim in the amount of $3 million. API’s claim was
28   based on claims pending before the state court (the “State Court Action”). During the pendency




                                                     -1-
     Case 1:10-bk-17214-VK         Doc 391 Filed 11/21/19 Entered 11/21/19 11:40:00                 Desc
                                     Main Document Page 2 of 9



1    of Debtor’s bankruptcy case, the state court entered an award of damages in favor of API based
2    on some of API’s state court claims, which had been tried in two phases by the state court.
3    However, the state court did not adjudicate API’s fraud claims. Instead, the state court left trial
4    of those claims to a future third phase.
5           On September 17, 2014, Debtor filed an objection to API’s claim (“Debtor’s Objection to
6    Claim”) [doc. 89]. [FN1]. On October 30, 2014, the Court held a hearing on Debtor’s Objection
7    to Claim. On November 20, 2014, the Court entered an order disallowing $1,869,048.05 of
8    API’s claim because that portion of the claim had already been paid (the “Claim Order”) [doc.
9    101]. As to the remaining $1,130,951.42, the Court found that this amount “is allowed…
10   pending the outcome of [the fraud phase of the State Court Action], presently pending in the
11   Superior Court of the State of California for the County of Ventura.” (emphasis added). The
12   Court did not decide whether API was entitled to the remaining $1,130,951.42. The Court
13   refrained from deciding whether to disallow the remaining portion of API’s claim until the State
14   Court Action adjudicated API’s fraud claim against Debtor.
15          B. The Adversary Proceeding
16          On August 16, 2010, API filed a complaint against Debtor, objecting to Debtor’s
17   discharge pursuant to 11 U.S.C. §§ 727(a)(2) and (a)(4) and requesting nondischargeability of
18   any debt owed to it pursuant to 11 U.S.C. § 523(a)(2)(A). The Court bifurcated this proceeding,
19   such that the Court first heard API’s claims under 11 U.S.C. § 727. On December 23, 2014, the
20   Court entered judgment in favor of Debtor on API’s claims under 11 U.S.C. § 727 [Adversary
21   Docket, doc. 113]. Given that API’s claim under § 523(a)(2)(A) mirrored its claim of fraud in
22   the State Court Action, the Court initially stayed this adversary proceeding to await conclusion
23   of the State Court Action. On April 19, 2017, nearly seven years after Debtor filed his chapter 7
24   petition, API and Debtor appeared for a status conference in connection with the adversary
25   proceeding. At that time, the Court informed the parties that it would no longer delay
26   prosecution of the adversary proceeding until the State Court Action was resolved.
27          On April 23 and 24, 2018, the Court held trial on API’s claim under § 523(a)(2)(A). On
28   June 13, 2018, the Court issued a ruling after trial, holding that API did not meet its burden of




                                                      -2-
     Case 1:10-bk-17214-VK        Doc 391 Filed 11/21/19 Entered 11/21/19 11:40:00                Desc
                                    Main Document Page 3 of 9



1    proof under § 523(a)(2)(A) [Adversary Docket, doc. 219]. On June 18, 2018, the Court entered
2    judgment in favor of Debtor (the “Adversary Judgment”) [Adversary Docket, doc. 221]. API
3    filed an appeal with the Bankruptcy Appellate Panel of the Ninth Circuit (the “BAP”). On
4    January 31, 2019, the BAP issued an opinion affirming this Court in full. In re Davis, 2019 WL
5    406680 (B.A.P. 9th Cir. Jan. 31, 2019). API did not appeal the BAP’s decision.
6           On June 29, 2018, Debtor filed a motion requesting attorneys’ fees and costs as the
7    prevailing party under California law (the “Adversary Motion for Fees”) [Adversary Docket,
8    doc. 228]. API opposed the Adversary Motion for Fees [Adversary Docket, doc. 238]. The
9    Court held several hearings on the Adversary Motion for Fees and issued multiple rulings,
10   including a published opinion (collectively, the “Fee Decisions”) [Adversary Docket, docs. 248,
11   254, 270]. For the reasons stated in the Fee Decisions, the Court held that Debtor was entitled to
12   an award of attorneys’ fees and costs.
13          On December 3, 2018, the Court entered an order granting in part and denying in part the
14   Adversary Motion for Fees (the “Fees Order”) [Adversary Docket, doc. 260]. Through the Fees
15   Order, the Court awarded Debtor a total of $92,347.79 in attorneys’ fees and costs. API
16   appealed the Fees Order and, subsequently, requested a stay of the Fees Order pending appeal.
17   On April 2, 2019, the BAP entered an order denying API’s request for a stay pending appeal
18   under Federal Rule of Bankruptcy Procedure (“FRBP”) 8007, but granting a stay conditioned on
19   API posting a $100,000 bond or payment of $100,000 into the Court’s registry under Federal
20   Rule of Civil Procedure 62(b) (the “First Stay Order”) [BAP Docket, doc. 23]. On April 8, 2019,
21   the Court entered an order approving the deposit of $100,000 into the Court’s registry in
22   accordance with the First Stay Order [doc. 275].
23          On July 3, 2019, the BAP issued an opinion affirming the Fees Order (the “BAP Fee
24   Opinion”) [Adversary Docket, doc. 288]. On July 16, 2019, API appealed the BAP Fee Opinion
25   to the Ninth Circuit Court of Appeals [Adversary Docket, doc. 292]. API again requested a stay
26   pending appeal of the BAP Fee Opinion. On August 7, 2019, the BAP entered an order denying
27   the request under FRBP 8007, but granting a stay conditioned on API depositing an additional
28   $100,000 with the Court (the “Second Stay Order”) [BAP Docket, doc. 41]. In the Second Stay




                                                    -3-
     Case 1:10-bk-17214-VK        Doc 391 Filed 11/21/19 Entered 11/21/19 11:40:00                   Desc
                                    Main Document Page 4 of 9



1    Order, the BAP determined that the total of $200,000 would be sufficient security to stay the
2    Fees Order. In a footnote, the BAP stated—
3           This consists of the amount of the bankruptcy court’s judgment ($92,347.79), the
            fees that [Debtor] claims he incurred in his successful defense of the appeal to
4           [the BAP] ($37,614.75), an estimate of the fees [Debtor] might incur in defending
5           the appeal in the Court of Appeals ($40,000), and an additional amount for
            interest…. It does not include the fees [Debtor] claims in defending a separate
6           appeal or in objecting to API’s proofs of claim; those matters are related to this
            appeal, but the relationship is not so close that the fees should be included in the
7           calculation of security.
8
     [BAP Docket, doc. 41, pp. 2-3 n.1]. On August 19, 2019, the Court entered an order approving
9    the deposit of $100,000 into the Court’s registry in accordance with the Second Stay Order [doc.
10   324]. The appeal before the Court of Appeals remains pending.
11          C. The Trustee’s Objection to Claim and Debtor’s Joinder
12          On January 11, 2019, the Trustee filed an objection to API’s claims (the “Trustee’s
13
     Objection”) [doc. 257], asserting that, in light of the Adversary Judgment in favor of Debtor, API
14   no longer had a claim against Debtor’s estate. Debtor filed a joinder to the Trustee’s Objection
15   [doc. 266]. The Court continued the initial hearing on the Trustee’s Objection to allow API to
16   file a supplemental brief and/or supplemental evidence regarding API’s assertion that it still had
17   a claim against the estate based on unpaid attorneys’ fees and costs incurred prosecuting the
18
     second phase of the State Court Action.
19          In connection with the continued hearing, Debtor filed a reply, a declaration by Debtor’s
20   state court counsel and a request for judicial notice (the “Reply Documents”) [docs. 277, 278,
21   279]. The Reply Documents included the Satisfaction of Judgment, which, among other reasons,
22   persuaded the Court that API had been paid in full as to the first two phases of the State Court
23
     Action. As such, on May 9, 2019, the Court entered an order sustaining the Trustee’s Objection
24
     and disallowing API’s claim in full (the “Objection to Claim Order”) [doc. 296]. API appealed
25   the Objection to Claim Order.
26          On November 5, 2019, the BAP issued an opinion affirming the Objection to Claim
27   Order (the “BAP Claims Objection Opinion”) [doc. 378]. On November 12, 2019, API appealed
28
     the BAP Claims Objection Opinion to the Ninth Circuit Court of Appeals.




                                                     -4-
     Case 1:10-bk-17214-VK        Doc 391 Filed 11/21/19 Entered 11/21/19 11:40:00                 Desc
                                    Main Document Page 5 of 9



1           D. Debtor’s Request for Attorneys’ Fees Incurred Objecting to API’s Claims
2           On May 23, 2019, Debtor filed a motion requesting attorneys’ fees and costs incurred
3    objecting to API’s proofs of claim (the “Claims Objection Fee Motion”) [doc. 303]. API
4    opposed the Claims Objection Fee Motion [doc. 362]. On October 17, 2019, the Court held a
5    hearing on the Claims Objection Fee Motion. At that time, the Court issued a ruling granting the
6    Claims Objection Fee Motion and awarding Debtor $29,421.50 in attorneys’ fees and $76.58 in
7    costs [doc. 369]. On October 28, 2019, the Court entered an order on the Claims Objection Fee
8    Motion (the “Claims Objection Fees Order”) [doc. 372].
9           E. API’s Appeals of this Court’s Orders
10          On October 29, 2019, API appealed the Claims Objection Fees Order [doc. 373]. On
11   November 6, 2019, API filed a request with the BAP for a stay of the Claims Objection Fees
12   Order [BAP Docket, doc. 2]. On November 8, 2019, the BAP entered an order denying the
13   request, without prejudice, and instructing API to file a request for a stay pending appeal with
14   this Court [BAP Docket, doc. 4]. On November 15, 2019, API filed the Motion, requesting a
15   stay of the Claims Objection Fees Order on the basis that Debtor has threatened to immediately
16   execute on API’s assets, including the $200,000 on deposit with the Court, and that Debtor will
17   not be injured by a stay because the $200,000 sufficiently protects Debtor and API is worth more
18   than the total amount of attorneys’ fees and costs awarded to Debtor. Debtor opposes the Motion
19   unless API deposits additional funds into the Court’s registry [doc. 389].
20                                         II.    DISCUSSION
21          Pursuant to FRBP 8007(a)(1)(A), “[o]rdinarily, a party must move first in the bankruptcy
22   court for . . . a stay of judgment, order, or decree of the bankruptcy court pending appeal.” “A
23   court has considerable discretion when determining whether to issue a stay pending appeal.” In
24   re GGW Brands, LLC, 2013 WL 6906375, at *10 (Bankr. C.D. Cal Nov. 15, 2013) (citing Nken
25   v. Holder, 556 U.S. 418, 433–34, 129 S.Ct. 1749, 1761, 173 L.Ed.2d 550 (2009)). “Although the
26   decision whether to stay proceedings is dependent on the circumstances of the particular case,
27   ‘[a] discretionary stay should be sparingly employed and reserved for the exceptional situation.’”
28   GGW Brands, at *10 (quoting In re O’Kelley, 2010 WL 3984666, at *4 (D. Haw. 2010)).




                                                     -5-
     Case 1:10-bk-17214-VK          Doc 391 Filed 11/21/19 Entered 11/21/19 11:40:00                   Desc
                                      Main Document Page 6 of 9



1            The party requesting a stay bears the burden of “showing that the circumstances justify an
2    exercise of that discretion.” Nken, 556 U.S. at 433–34. A court considers four factors when
3    determining whether to issue a stay pending appeal:
4            1. Whether the stay applicant has a made a strong showing that he is likely to succeed
5                on the merits;
6            2. Whether the applicant will be irreparably harmed;
7            3. Whether the issuance of the stay will substantially injure the other parties interested
8                in the proceeding; and
9            4. Where the public interest lies.
10   Id., at 434 (quoting Hilton v. Braunskill, 481 U.S. 770, 776, 107 S.Ct. 2113, 2119, 95 L.Ed.2d
11   724 (1987)). The four factors may be weighed on a sliding scale, “where a stronger showing of
12   one element may offset a weaker showing of another.” All. for the Wild Rockies v. Cottrell, 632
13   F.3d 1127, 1131 (9th Cir. 2011).
14       A. Whether API is Likely to Succeed on the Merits
15           “While it is not necessary for [movant] to show that it is more likely than not that it will
16   win on the merits, ‘at a minimum’ the petitioner must show that there is a ‘substantial case for
17   relief on the merits.’” In re Blixseth, 509 B.R. 701, 706 (Bankr. D. Mont. 2014) (quoting Lair v.
18   Bullock, 697 F.3d 1200, 1204 (9th Cir. 2012)). “[I]t is not enough that the likelihood of success
19   on the merits is ‘better than negligible’ or that there is a ‘mere possibility of relief.’” Lair, 697
20   F.3d at 1204 (9th Cir. 2012) (quoting Nken, 556 U.S. at 434).
21           API has not met its burden of showing that it is likely to succeed on the merits of its
22   appeal of the Claims Objection Fees Order. API briefly discusses this factor in the Motion by
23   stating, in a conclusory fashion, that: (A) California’s doctrine of merger prevents Debtor from
24   collecting an award of attorneys’ fees and costs; and (B) the Court incorrectly applied California
25   law when it awarded Debtor his attorneys’ fees and costs.
26           As to the former argument, API has not demonstrated that it is likely to prevail on its
27   argument regarding the doctrine of merger because API did not raise this argument before this
28   Court or the BAP. “[A]n issue will generally be deemed waived on appeal if the argument was




                                                       -6-
     Case 1:10-bk-17214-VK          Doc 391 Filed 11/21/19 Entered 11/21/19 11:40:00                   Desc
                                      Main Document Page 7 of 9



1    not raised sufficiently for the trial court to rule on it.” In re Mercury Interactive Corp. Sec. Litig.,
2    618 F.3d 988, 922 (9th Cir. 2010) (internal citations and quotations omitted). API did not raise
3    the doctrine of merger as an issue to be adjudicated by this Court. In addition, the BAP’s docket
4    reflects that API did not raise its merger argument before the BAP. Because API makes its
5    merger argument for the first time before the Court of Appeals, API is not likely to prevail on
6    this basis.
7            As to API’s argument that the Court erred in its application of California law, the Court
8    explained, in detail, the legal basis of its award of attorneys’ fees and costs in the Fee Decisions.
9    The BAP affirmed the Court’s Fee Decisions. With the exception of raising the doctrine of
10   merger for the first time, API has not met its burden of explaining why the Court of Appeals will
11   disagree with the Court’s and the BAP’s analyses.
12           For the reasons discussed above and in the Court’s Fee Decisions, API is not likely to
13   succeed on the merits. As such, this factor weighs against granting the Motion.
14       B. Whether API Will Be Irreparably Harmed
15           As a threshold requirement, the movant must always show that irreparable harm is
16   probable. Leiva-Perez v. Holder, 640 F.3d 962, 965 (9th Cir. 2011) (stating that it is a “bedrock
17   requirement that stays must be denied to all petitioners who did not meet the applicable
18   irreparable harm threshold, regardless of their showing on the other stay factors”). However,
19   “even certainty of irreparable harm has never entitled one to a stay.” Id. (emphasis in original).
20           API also has not demonstrated that it will be irreparably harmed. In the Motion, API
21   asserts it will be irreparably harmed because Debtor has threatened to execute on API’s assets.
22   On the other hand, API also notes that Debtor will not be harmed by a stay because API “has
23   been a successful and ongoing business for over 30 years and is worth far more than the
24   attorney’s fee awards involved.” Declaration of Ray Bowen, ¶ 11. Given that API is worth “far
25   more” than all of the attorneys’ fees and costs awarded to Debtor to date, API has not adequately
26   explained why it will be irreparably harmed by Debtor attempting to satisfy the award from the
27   Claims Objection Fees Order, which amounts to a total of $29,498.08 in attorneys’ fees and
28




                                                       -7-
     Case 1:10-bk-17214-VK          Doc 391 Filed 11/21/19 Entered 11/21/19 11:40:00               Desc
                                      Main Document Page 8 of 9



1    costs. In addition, nothing prevents API from posting an additional bond to acquire a stay
2    pending the appeal of the Claims Objection Fees Order.
3             Moreover, API has not set forth any reason why it will be unable to receive a refund of
4    the award if the Ninth Circuit Court of Appeals reverses the Court’s and the BAP’s decisions.
5    Because API has not adequately explained that it will be unable to reacquire the funds and
6    because API will not be rendered insolvent as a result of the Claims Objection Fees Order, API
7    has not met its burden of showing irreparable injury.
8          C. Whether the Stay Will Substantially Injure Other Parties
9             API also has not met its burden of proving that Debtor will not be substantially injured by
10   a stay pending appeal. API contends that Debtor is protected by the $200,000 API deposited
11   with the Court’s registry. However, as noted by the BAP, the $200,000 deposit provides security
12   for staying enforcement of the Fees Order and the fees incurred appealing the Fees Order. As
13   explicitly pointed out by the BAP, the $200,000 does not protect Debtor as to the Claims
14   Objection Fees Order or any other orders being appealed by API. Given that Debtor has incurred
15   a substantial amount of attorneys’ fees and costs, and enforcement of a significant amount of
16   those fees and costs has been stayed by the $200,000 deposit, Debtor will be substantially injured
17   by a further stay of enforcement because Debtor will continue to incur a considerable amount of
18   attorneys’ fees and costs defending the numerous appeals by API. Thus, this factor also weighs
19   against granting the Motion.
20         D. Where the Public Interest Lies
21            Here, public interest favors prompt enforcement of a court’s orders. Public interest also
22   favors ensuring compliance with those orders, including by taking measures to guarantee that an
23   award of attorneys’ fees and costs is paid. As such, using the BAP’s stay orders as guidance,
24   should API deposit an additional $60,000 into the Court’s registry to secure the award from the
25   Claims Objection Fees Order, the Court will grant API’s request for a stay pending appeal.
26   Without such security, the public interest as well as the remaining factors above mandate denial
27   of this Motion.
28   ///




                                                      -8-
     Case 1:10-bk-17214-VK       Doc 391 Filed 11/21/19 Entered 11/21/19 11:40:00         Desc
                                   Main Document Page 9 of 9



1                                        III.      CONCLUSION
2           Based on the foregoing, it is hereby
3           ORDERED, that the Motion is denied; and it is further
4           ORDERED, ORDERED, that if API deposits $60,000 into the Court’s registry, the Court
5    will stay the Claims Objection Fees Order.
6                                                   ###
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
          Date: November 21, 2019
25
26
27
28




                                                    -9-
